Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Election/Restriction
 Claims 1 and 4 – 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2 – 3, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 2 – 3 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/05/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Response to Amendments  
The amendment filed on 06/24/2022 has been entered. Claims 5 and 6 have been added and find support in at least [0112] and [0108] of as-published US20219. Claims 1 – 6 are pending.

Response to Arguments
Applicant’s arguments, see pages 2 – 3 of remarks, filed 06/24/2022, have been fully considered and are persuasive.  Specifically, examiner agrees that Stone in view of Yawata and Corrosion Materials is directed to achieving a product made from titanium sheet surface and titanium powder core that is treated to produce a homogenous product between the surface layers and inner layers, whereas the claimed invention comprises a surface layer and inner layer that are different from each other. Therefore, the rejection of claims 1 and 4 under 35 U.S.C. 103 over Stone (US2010/0183470) in view of Yawata (FR-1347062) and in further view of Corrosion Materials (“Titanium Grade 2 Sheets”, NPL, 2015), as evidenced by GOST Standard 17746-79 has been withdrawn. 


Reasons for Allowance
Claims 1 – 6 as filed on June 24th, 2020 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate or reasonably render obvious the cumulative limitations of claim 1, with particular attention to a surface layer and inner layer of the product which comprise differences in composition. The closest prior art is Stone (US2010/0183470) in view of Yawata (FR-1347062) and in further view of Corrosion Materials (“Titanium Grade 2 Sheets”, NPL, 2015). Stone in view of Yawata and Corrosion Materials teaches producing a flat titanium product comprising titanium powder hot rolled between titanium sheets and then annealed. However, Stone in view of Yawata and Corrosion Materials are directed to producing a homogenous product between the titanium sheets and titanium powder, whereas the claimed invention comprises a surface layer and inner layer that is different in both composition and porosity. Furthermore, the prior art does not teach or reasonably suggest why a person of ordinary skill in the art would modify the teachings of Stone in view of Yawata and Corrosion Materials to produce a component that differed in composition between the surface layer and inner layer. 

Claims 2 – 6 either depend from or otherwise require the cumulative limitations of allowed claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735